DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 2-3, 5-6, 11, 16 and 18-20, and 25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain values less that some photoresist pattern does not reasonably provide enablement for all values less than the width of a photoresist pattern.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arbitrarily small values less than the photoresist the invention commensurate in scope with these claims. Applicant has failed to show enablement to make floating diffusion all values less than the minimum photoresist definable width. Applicant has not shown how to create single atom wide floating diffusion regions the process. The size of say phosphorous is 1.8 Angstroms or .18 nm .
Hartley teaches that that xray :
The chemically assisted focused ion beam etching of X-ray masks with CD of 20 nm and aspect ratios of several hundreds represent an initial effort. Refinements of the technique are expected to reduce CD by a further factor of three (to-7 nm) and increase aspect ratios by a factor of three. Assuming that electronic circuits and/or micro-devices scale proportionally, the surface area of devices processed with X-ray lithography and 20 nm CD X-ray masks would be 0.5% that of the substrate.	
	Further Korczynki teaches that :
Due to the inherent physics of EUV lithography, as well as the atomic-scale non-uniformities in the reflective mirrors focusing onto the wafer, EUV exposure tools show significant variation in exposure uniformities. “For any given slit position there can be significant differences between tools. In practice we have used a single model of OPC for all slit locations in all scanners in the fab, and that paradigm may have to change,” said Sturtevant. “It’s possible that because the variation across the scanner is as much as the variation across the slit, it could mean we’ll need scanner-specific cross-slit computational lithography.” More than 3nm variation has been seen across 4 EUVL steppers, and the possible need for tool-specific optical proximity correction (OPC) and source-mask optimization (SMO) would be horrible for managing masks in HVM.

The steppers used themselves do not have infinitesimal accuracy thus one cannot get infinitely small regions.

Claim 1-6 ,9-11 18-20 and 25rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant has not set forth enough information to guide one to understand the process. The office has not idea which process is being used. Is it xray, uv visible wavelength? Each process leads to very different widths. 
Hartley teaches that that xray :
The chemically assisted focused ion beam etching of X-ray masks with CD of 20 nm and aspect ratios of several hundreds represent an initial effort. Refinements of the technique are expected to reduce CD by a further factor of three (to-7 nm) and increase aspect ratios by a factor of three. Assuming that electronic circuits and/or micro-devices scale proportionally, the surface area of devices processed with X-ray lithography and 20 nm CD X-ray masks would be 0.5% that of the substrate.	
	Further Korczynki teaches that :

The element for alignment for EUV are not adequate and new tool would be required. X Ray which is smaller than EUV it is unclear how applicant is able to adequately align during manufacture to produce using what applicant has disclosed.
The steppers used themselves do not have infinite accuracy thus one cannot get infinitely small regions.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 ,9-11 18-20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to the claims it is unclear if applicant is claiming the mask as well as the device. Further the method of developing the photoresist affect the minimum width and applicant has not provided such information. This is critical since the aspects of the invention seem to require a stepper and the stepper itself does not infinite accuracy.
As to claim 3 and 19 how do they define the sub-dopant patterning resolution?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appear that this is only meaning for sub-dopant diffusion provided in the specification.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 ,9-11 18-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view Lee (5,426,318) in view of Shandu Krimse and Wu.

a.	As to claims 1 2-3, 5-6, 11, 16 and 18-20, and 25  APA teaches a image sensor comprising a plurality of pixels, at least one pixel  (background) APA does not teach the shape of the output.
Lee teaches a floating diffusion formed in a semiconductor substrate; a transfer gate configured to selectively cause transfer of photocharge stored in the pixel to the floating diffusion (figure 1 item 2); and a reset transistor 
Lee teaches the channel is formed as a horn to decrease partition noise.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the output structure of the prior are as that of Lee to decrease the partition noise of the sensor.
the recitation of  that is less than a minimum floating diffusion width capable of being provided based on a minimum definable width of a photoresist window opening used for doping the semiconductor substrate for a given fabrication process used to manufacture the image sensor for the device this is product by process, even for the method it appear as product by process since applicant is not claiming doping via the mask. 
For the sake of compact prosecution Shandu Krimse teach method of getting smaller than the photoresist width.
Wu teaches surrounding the CCD with trench isolation.
Therefore it would have been obvious to one of ordninary skill in the art at the time of the invention to have use the methods of Shandu/Krimse to form both the channel and the floating diffusion to be less than the min  width of the mask used to form the device as depicted. 
One would have been so motivated to reduce the overall size of the device allowing for smaller devices providing miniaturization.
AS to the trench isolation it would have been further obvious to one of ordinary skill in the art at the time of the invention to surround the entire device by a trench isolation flush with the regions to provide isolation.

b.	As to claim 4 and 10, since FD the channel and RD are all the same dopant this is an arbitrary definition and 3a can be always defined to meet the claim limitation.
c. 	As to claim 9, since FD the channel and RD are all the same dopant this is an arbitrary definition and 3a can be always defined to meet the claim limitation.
d.	As to claim 15, Lee teaches herein the channel region width proximal to the floating diffusion is equal to the floating diffusion width.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive. Applicant merely rebuts the enablement by stating applicant is enabled and has writhen description support. This is not found convincing the office has explained the issues specifically the method indicated by applicant requires the use of a stepper and steppers do not have infinite accuracy. The claims themselves cover all values less than the smallest window of the smallest processing technologies. Applicant claim covers a width of a single atom which is not taught merely asserted in applicant’s arguments. In fact the claim goes further and set forth values smaller than atoms.
Without the mask how would one know what technology was even being used during fabrication. One could form a xray lithography and that will be less than blues light and blue light is less than red light. The size of the aperture in the mask is on the order wavelength,  thus smaller wavelength provide small aperatures.
How could one possible know if it has a sub-dopant diffusion width without the mask? Since the xray/uv is subdopant compare to the red and blue light.

As to teaching away, there is no discussion in Lee that precludes a lower limit to the size of the diffusion. The reason it is broken out to multiple reset gates to reduce noise. Applicant assert that this somehow teaches away from smaller FD sizes (the fact is the office rally is not clear how small is small since the min is process dependent, and there would be processes that result in smaller mins: 
Red is less than infrared
Blue is less than Red
UV is less than blue
Xray is less than UV
Electron is less than x-ray).
How does applicant make the device when the lithography aperture is smaller than the stepper size? The minimum mask aperture is 5nm for EUV however typical steppers step 8nm. 
Thus applicant arguments are not found convincing and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408.  The examiner can normally be reached on M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896